Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of the 15th day of September, 2005, by and among MAIN STREET BANKS, INC., a
Georgia corporation (hereinafter, the “Company”), MAIN STREET BANK (hereinafter,
“MSB”) and GARY S. AUSTIN (hereinafter, “Executive”), to be effective as of the
Effective Date, as defined in Section 1.

 

BACKGROUND

 

WHEREAS, the Company desires to employ Executive and Executive is willing to
provide services to the Company in accordance with the terms and conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Effective Date. The effective date of this Agreement (the “Effective Date”)
will be September 15, 2005.

 

2. Employment. Executive is hereby employed on the Effective Date as Executive
Vice President, Risk Management of the Company and of Main Street Bank (“MSB”).
In such capacity, Executive shall have such responsibilities commensurate with
such positions as set forth in the bylaws of the Company and MSB and as shall be
assigned to him by the Board of Directors, Chief Executive Officer or the Chief
Operating Officer of the Company. Executive will report directly to the Chief
Executive Officer or Chief Operating Officer of the Company or the Chief
Executive Officer of MSB.

 

3. Employment Period. Unless earlier terminated herein in accordance with
Section 6 hereof, Executive’s employment shall be for a two year term (the
“Employment Period”), beginning on the Effective Date. Beginning on the second
anniversary of the Effective Date and on each anniversary of the Effective Date,
the Employment Period shall, without further action by Executive or the Company,
be extended by an additional one-year period; provided, however, that either
party may, by notice to the other, cause the Employment Period to cease to
extend automatically. Upon such notice, the Employment Period shall terminate
upon the expiration of the then-current term, including any prior extensions. If
the Company causes the Employment Period to cease to extend automatically then,
in the absence of Cause (as defined in Section 6(b)), such action shall
constitute a termination without Cause and Executive shall be entitled to
severance as set forth in Section 7(a).

 

4. Extent of Service. During the Employment Period, and excluding any periods of
vacation to which Executive is entitled, Executive agrees to devote his business
time,



--------------------------------------------------------------------------------

attention, skill and efforts exclusively to the faithful performance of his
duties hereunder; provided, however, that it shall not be a violation of this
Agreement for Executive to (i) devote reasonable periods of time to charitable
and community activities and, with the approval of the Company, industry or
professional activities, and/or (ii) manage personal business interests and
investments, so long as such activities do not materially interfere with the
performance of Executive’s responsibilities under this Agreement. It is
expressly understood and agreed that to the extent that any such activities have
been conducted by Executive prior to date of this Agreement, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) subsequent to the Effective Date shall not thereafter be deemed
to interfere with the performance of Executive’s responsibilities hereunder.

 

5. Compensation and Benefits.

 

(a) Base Salary. During each year of the Employment Period, the Company will pay
to Executive annual base salary in the amount equal to U.S. $152,000 (“Base
Salary”), less normal withholdings, payable in equal monthly or more frequent
installments as are customary under the Company’s payroll practices from time to
time. The Compensation Committee of the Board of Directors of the Company shall
review Executive’s Base Salary annually and in its sole discretion, subject to
approval of the Board of Directors of the Company, may increase Executive’s Base
Salary from year to year; provided that annual increases of at least 3%,
intended to approximate cost of living increases, shall be automatic. The annual
review of Executive’s salary by the Board will consider, among other things,
Executive’s own performance and the performance of the Company and MSB, as well
as any recommendations of an outside consulting firm that may be engaged by the
Company, from time to time, to evaluate management compensation.

 

(b) Incentive, Savings and Retirement Plans. During the Employment Period,
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to
senior executive officers of the Company (“Peer Executives”), and on the same
basis as such Peer Executives.

 

(c) Welfare Benefit Plans. During the Employment Period, Executive and
Executive’s family shall be eligible for participation in, and shall receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs) (“Welfare Plans”) to the extent
applicable generally to Peer Executives.

 

(d) Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company to the
extent applicable generally to Peer Executives.



--------------------------------------------------------------------------------

(e) Fringe Benefits. During the Employment Period, Executive shall be entitled
to fringe benefits in accordance with the plans, practices, programs and
policies of the Company in effect for Peer Executives. Without limiting the
foregoing, during the Employment Period, Executive shall be provided a car
allowance or a Company-owned car of a model appropriate to his position, as
determined by the Compensation Committee of the Board of Directors of the
Company.

 

6. Termination of Agreement.

 

(a) Death, Retirement or Disability. Executive’s employment shall terminate
automatically upon Executive’s death or Retirement during the Employment Period.
For purposes of this Agreement, “Retirement” shall mean normal retirement as
defined in the Company’s then-current retirement plan, or if there is no such
retirement plan, “Retirement” shall mean voluntary termination after age 65 with
ten years of service. If the Company determines in good faith that the
Disability of Executive has occurred during the Employment Period (pursuant to
the definition of Disability set forth below), it may give to Executive written
notice of its intention to terminate Executive’s employment. In such event,
Executive’s employment shall terminate effective on the 30th day after receipt
of such written notice by Executive (the “Disability Effective Date”), provided
that, within the 30 days after such receipt, Executive shall not have returned
to full-time performance of Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the inability of Executive, as determined by the Board,
to substantially perform the essential functions of his regular duties and
responsibilities, with or without reasonable accommodation, due to a medically
determinable physical or mental illness which has lasted (or can reasonably be
expected to last) for a period of six consecutive months. The foregoing
determination of Disability will be made generally in accordance with disability
insurance as provided by the Company at the then current time. At the request of
Executive or his personal representative, the Board’s determination that the
Disability of Executive has occurred shall be certified by two physicians
mutually agreed upon by Executive, or his personal representative, and the
Company. Failing such independent certification (if so requested by Executive),
Executive’s termination shall be deemed a termination by the Company without
Cause and not a termination by reason of his Disability.

 

(b) Termination by the Company. The Company may terminate Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean:

 

(i) the failure of Executive to meet performance expectations or to perform
substantially Executive’s duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to Executive by the Chief
Executive Officer, the Chief Operating Officer or the Board of Directors of the
Company which specifically identifies the manner in which such officer or the
Board believes that Executive has not substantially performed Executive’s
duties, or

 

(ii) the willful engaging by Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to MSB or the Company; or



--------------------------------------------------------------------------------

(iii) a requirement by any state or federal authority regulating the Company or
MSB that Executive be removed from his office.

 

For purposes of this provision, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of MSB or the Company and its
shareholders and subsidiaries. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of MSB
and the Company, its shareholders and subsidiaries. The cessation of employment
of Executive under subparagraph (i) or (ii) above shall not be deemed to be for
Cause unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-fourths
of the entire membership of the Board of Directors of the Company at a meeting
of such Board called and held for such purpose (after reasonable notice is
provided to Executive and Executive is given an opportunity, together with
counsel, to be heard before such Board), finding that, in the good faith opinion
of such Board, Executive is guilty of the conduct described in subparagraph
(i) or (ii) above, and specifying the particulars thereof in detail.

 

(c) Termination by Executive. Executive’s employment may be terminated by
Executive for “Good Reason as defined below. For purposes of this Agreement,
“Good Reason” shall mean:

 

(i) without the written consent of Executive, a change in Executive’s status,
title, position or responsibilities (including reporting responsibilities) which
represents an adverse change from his status, title, position or
responsibilities as in effect at the Effective Date or, if greater, at any time
thereafter; the assignment to Executive of any duties or responsibilities which
are inconsistent with his status, title, position or responsibilities as in
effect at the Effective Date or, if greater, at any time thereafter; or any
other change in condition or circumstances that makes it materially more
difficult for Executive to carry out the duties and responsibilities of his
then-existing office; provided that Good Reason under this subparagraph
(i) excludes an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by Executive;

 

(ii) a reduction, without the written consent of Executive, in Executive’s Base
Salary as in effect on the Effective Date or as the same may be increased from
time to time, or any failure to pay Executive any compensation or benefits to
which he is entitled within five (5) days of the date due;

 

(iii) the failure by the Company (a) to continue in effect (without reduction in
benefit level and/or reward opportunities) any compensation or employee benefit
plan in which Executive participated as of the Effective Date, or at any time
thereafter, that is



--------------------------------------------------------------------------------

material to Executive’s total compensation, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or (b) to continue Executive’s participation therein (or
in such substitute or alternative plan) on a basis not materially less
favorable, both in terms of the amount of benefits provided and the level of
Executive’s participation therein relative to other participants; or

 

(iv) the Company’s requiring Executive, without his consent, to be based at any
office or location other than in the Atlanta, Georgia metropolitan area;

 

(v) the insolvency or the filing by any party, including the Company or any of
its subsidiaries, of a petition for bankruptcy of the Company or any such
subsidiary, which petition is not dismissed within sixty (60) days;

 

(vi) any failure by the Company to comply with and satisfy Section 14(c) of this
Agreement;

 

(vii) any purported termination by the Company of Executive’s employment
otherwise than as expressly permitted by this Agreement; or

 

(viii) the material breach by the Company of any provision of this Agreement.

 

Good Reason shall not include Executive’s death or Disability. Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.

 

(d) Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 15(f) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) specifies the termination
date. If a dispute exists concerning the provisions of this Agreement that apply
to Executive’s termination of employment, the parties shall pursue the
resolution of such dispute with reasonable diligence. Within five (5) days of
such a resolution, any party owing any payments pursuant to the provisions of
this Agreement shall make all such payments together with interest accrued
thereon at the rate provided in Section 1274(b)(2)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”).

 

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated other than by reason of death or Disability, the date
of receipt of the Notice of Termination, or any later date specified therein, or
(ii) if Executive’s employment is terminated by reason of death or Disability,
the Date of Termination will be the date of death or the Disability Effective
Date, as the case may be. If Executive’s employment is terminated because of the
Company’s action to stop the automatic extension of the Employment Period other
than for Cause then the Date of Termination shall be the date of expiration of
the then-current term of the Employment Period.



--------------------------------------------------------------------------------

7. Obligations of the Company upon Termination.

 

(a) Termination by Executive for Good Reason; Termination by the Company Other
Than for Cause; Cessation of Automatic Extension by Company Other Than for
Cause. If, during the Employment Period, the Company shall terminate Executive’s
employment other than for Cause, or Executive shall terminate employment for
Good Reason, or the Company shall stop the automatic extension of the Employment
Period other than for Cause, then:

 

(i) the Company shall pay to Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

A. the sum of (1) Executive’s Base Salary through the Date of Termination to the
extent not theretofore paid, (2) the product of (x) Executive’s gross potential
bonus under existing company bonus plans for the year in which the Date of
Termination occurred (the “Target Annual Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365, and (3) any accrued
vacation pay to the extent not theretofore paid, and (4) unless Executive has
elected a different payout date in a prior deferral election, any compensation
previously deferred by Executive (together with any accrued interest or earnings
thereon) to the extent not theretofore paid (the sum of the amounts described in
clauses (1), (2), (3) and (4) shall be hereinafter referred to as the “Accrued
Obligations”);

 

B. the amount equal to two times the sum of (1) Executive’s Base Salary in
effect as of the Date of Termination, and (2) the Target Annual Bonus;

 

(ii) for two years after the Date of Termination, or such longer period as may
be provided by the terms of the appropriate plan, program, practice or policy,
the Company shall continue benefits to Executive and/or Executive’s family at
least equal to those which would have been provided to them in accordance with
the Welfare Plans described in Section 5(c) of this Agreement if Executive’s
employment had not been terminated or, if more favorable to Executive, as in
effect generally at any time thereafter with respect to other Peer Executives
and their families, provided, however, that if Executive becomes re-employed
with another employer and is eligible to receive medical or other welfare
benefits under another employer provided plan, the medical and other welfare
benefits described herein shall be secondary to those provided under such other
plan during such applicable period of eligibility; and

 

(iii) all of Executive’s outstanding stock options and other incentive awards
from the Company in the nature of rights that may be exercised shall become
fully exercisable and all restrictions on Executive’s outstanding awards of
restricted stock shall lapse; and



--------------------------------------------------------------------------------

(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company (such other amounts
and benefits shall be hereinafter referred to as the “Other Benefits”).

 

(b) Death; Disability or Retirement. If Executive’s employment is terminated by
reason of Executive’s death, Disability or Retirement during the Employment
Period, this Agreement shall terminate without further obligations to Executive
or his legal representatives under this Agreement, other than for payment of
Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of Other Benefits, the term Other Benefits as used
in this Section 7(b) shall include, without limitation, and Executive’s estate
and/or beneficiaries shall be entitled to receive, benefits under such plans,
programs, practices and policies relating to death, disability or retirement
benefits, if any, as are applicable to Executive on the Date of Termination.

 

(c) Termination for Cause or Termination by Executive Except for Good Reason. If
Executive’s employment shall be terminated for Cause during the Employment
Period, or if Executive voluntarily terminates employment during the Employment
Period (except for Good Reason), this Agreement shall terminate without further
obligations to Executive, other than for payment of Accrued Obligations
(excluding the pro-rata bonus described in clause 2 of Section 7(a)(i)(A)) and
the timely payment or provision of Other Benefits.

 

8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Executive may qualify, nor,
subject to Section 15(g), shall anything herein limit or otherwise affect such
rights as Executive may have under any contract or agreement with the Company.
Amounts which are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

 

9. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without



--------------------------------------------------------------------------------

regard to any additional payments required under this Section 9) (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then Executive shall be entitled
to receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

 

(b) All determinations required to be made under this Section 9, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a certified public accounting firm selected by Executive and
reasonably acceptable to the Company as may be designated by Executive (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within 15 business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is reasonably
requested by the Company. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 9, shall be paid by the Company to Executive within five days of
the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that Executive thereafter is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of Executive.

 

10. Costs of Enforcement. In any action taken in good faith relating to the
enforcement of this Agreement or any provision herein, Executive shall be
entitled to be paid any and all costs and expenses incurred by him in enforcing
or establishing his rights thereunder, including, without limitation, reasonable
attorneys’ fees, whether suit be brought or not, and whether or not incurred in
trial, bankruptcy or appellate proceedings.

 

11. Representations and Warranties. Executive hereby represents and warrants to
the Company that Executive is not a party to, or otherwise subject to, any
covenant not to compete with any person or entity, and Executive’s execution of
this Agreement and performance of his obligations hereunder will not violate the
terms or conditions of any contract or obligation, written or oral, between
Executive and any other person or entity.

 

12. Restrictions on Conduct of Executive.

 

(a) General. Executive and the Company understand and agree that the



--------------------------------------------------------------------------------

purpose of the provisions of this Section 12 is to protect legitimate business
interests of the Company and MSB, as more fully described below, and is not
intended to eliminate Executive’s post-employment competition with the Company
or MSB per se, nor is it intended to impair or infringe upon Executive’s right
to work, earn a living, or acquire and possess property from the fruits of his
labor. Executive hereby acknowledges that the post-employment restrictions set
forth in this Section 12 are reasonable and that they do not, and will not,
unduly impair his ability to earn a living after the termination of this
Agreement. Therefore, subject to the limitations of reasonableness imposed by
law, Executive shall be subject to the restrictions set forth in this
Section 12.

 

(b) Definitions. The following capitalized terms used in this Section 12 shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:

 

“Competitive Position” means any employment with a Competitor in which Executive
will use or is likely to use any Confidential Information or Trade Secrets, or
in which Executive has duties for such Competitor that relate to Competitive
Services and that are the same or similar to those services actually performed
by Executive for the Company or MSB;

 

“Competitive Services” means the provision of banking products and services
similar in scope to those provided by the Company and its subsidiaries as of the
Effective Date.

 

“Competitor” means any Person engaged, wholly or in part, in Competitive
Services.

 

“Confidential Information” means all information regarding the Company and MSB,
their activities, business or clients that is the subject of reasonable efforts
by the Company or MSB to maintain its confidentiality and that is not generally
disclosed by practice or authority to persons not employed by the Company or
MSB, but that does not rise to the level of a Trade Secret. “Confidential
Information” shall include, but is not limited to, financial plans and data
concerning the Company or MSB; management planning information; business plans;
operational methods; market studies; marketing plans or strategies; product
development techniques or plans; customer lists; details of customer contracts;
current and anticipated customer requirements; past, current and planned
research and development; business acquisition plans; and new personnel
acquisition plans. “Confidential Information” shall not include information that
has become generally available to the public by the act of one who has the right
to disclose such information without violating any right or privilege of the
Company or MSB. This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.

 

“Determination Date” means the date of termination of Executive’s employment
with the Company or MSB for any reason whatsoever or any earlier date (during
the Employment Period) of an alleged breach of the Restrictive Covenants by
Executive.



--------------------------------------------------------------------------------

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

 

“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

 

“Protected Customers” means any Person to whom the Company or MSB has sold its
products or services or solicited to sell its products or services during the
twelve (12) months prior to the Determination Date.

 

“Protected Employees” means employees of the Company or MSB who were employed by
the Company or MSB at any time within six (6) months prior to the Determination
Date.

 

“Restricted Period” means the Employment Period and a period extending two
(2) years from the Date of Termination.

 

“Restricted Territory” means the areas within a 25 mile radius of each banking
office of the Company or its subsidiaries immediately after the Effective Date.

 

“Restrictive Covenants” means the restrictive covenants contained in
Section 9(c) hereof.

 

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under the common law or statutory law of the
State of Georgia.

 

(c) Restrictive Covenants.

 

(i) Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Executive understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive’s own use. Accordingly,
Executive hereby agrees that Executive shall not, directly or indirectly, at any
time during the Restricted Period reveal, divulge, or disclose to any Person not
expressly authorized by the Company any Confidential Information, and Executive
shall not, directly or indirectly, at any time during the Restricted Period use
or make use of any Confidential Information in connection with any business



--------------------------------------------------------------------------------

activity other than that of the Company or MSB. Throughout the term of this
Agreement and at all times after the date that this Agreement terminates for any
reason, Executive shall not directly or indirectly transmit or disclose any
Trade Secret of the Company or MSB to any Person, and shall not make use of any
such Trade Secret, directly or indirectly, for himself or for others, without
the prior written consent of the Company. The parties acknowledge and agree that
this Agreement is not intended to, and does not, alter either the Company’s
rights or Executive’s obligations under any state or federal statutory or common
law regarding trade secrets and unfair trade practices.

 

Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Executive shall provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Executive.

 

(ii) Nonsolicitation of Protected Employees. Executive understands and agrees
that the relationship between the Company or MSB and each of their Protected
Employees constitutes a valuable asset of the Company and may not be converted
to Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted Period Executive shall not directly or indirectly on Executive’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee to terminate his or her employment relationship
with the Company or MSB or to enter into employment with any other Person.

 

(iii) Restriction on Relationships with Protected Customers. Executive
understands and agrees that the relationship between the Company or MSB and each
of their Protected Customers constitutes a valuable asset of the Company and may
not be converted to Executive’s own use. Accordingly, Executive hereby agrees
that, during the Restricted Period, Executive shall not, without the prior
written consent of the Company, directly or indirectly, on Executive’s own
behalf or as a Principal or Representative of any Person, solicit, divert, take
away or attempt to solicit, divert or take away a Protected Customer for the
purpose of providing or selling Competitive Services; provided, however, that
the prohibition of this covenant shall apply only to Protected Customers with
whom Executive had Material Contact on the Company’s or MSB’s behalf during the
twelve (12) months immediately preceding the termination of his employment
hereunder. For purposes of this Agreement, Executive had “Material Contact” with
a Protected Customer if (a) he had business dealings with the Protected Customer
on the Company’s or MSB’s behalf; (b) he was responsible for supervising or
coordinating the dealings between the Company or MSB and the Protected Customer;
or (c) he obtained Trade Secrets or Confidential Information about the customer
as a result of his association with the Company or MSB.

 

(iv) Noncompetition with the Company and MSB. The parties acknowledge: (A) that
Executive’s services under this Agreement require special expertise and talent
in the provision of Competitive Services and that Executive will have
substantial contacts with customers of the Company and MSB; (B) that pursuant to
this Agreement,



--------------------------------------------------------------------------------

Executive will be placed in a position of trust and responsibility and he will
have access to a substantial amount of Confidential Information and Trade
Secrets and that the Company and MSB are placing him in such position and giving
him access to such information in reliance upon his agreement not to compete
with the Company or MSB during the Restricted Period; (C) that due to his
management duties, Executive will be the repository of a substantial portion of
the goodwill of the Company and MSB and would have an unfair advantage in
competing with the Company or MSB; (D) that due to Executive’s special
experience and talent, the loss of Executive’s services to the Company or MSB
under this Agreement cannot reasonably or adequately be compensated solely by
damages in an action at law; (E) that Executive is capable of competing with the
Company and MSB; and (F) that Executive is capable of obtaining gainful,
lucrative and desirable employment that does not violate the restrictions
contained in this Agreement. In consideration of the compensation and benefits
being paid and to be paid by the Company to Executive hereunder, Executive
hereby agrees that, during the Restricted Period, Executive will not, without
prior written consent of the Company, directly or indirectly seek or obtain a
Competitive Position in the Restricted Territory with a Competitor; provided,
however, that the provisions of this Agreement shall not be deemed to prohibit
the ownership by Executive of any securities of the Company or its affiliated
entities or not more than five percent (5%) of any class of securities of any
corporation having a class of securities registered pursuant to the Securities
Exchange Act of 1934, as amended.

 

(d) Enforcement of Restrictive Covenants.

 

(i) Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the right and remedy to enjoin, preliminarily
and permanently, Executive from violating or threatening to violate the
Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive Covenants would cause irreparable injury
to the Company and that money damages would not provide an adequate remedy to
the Company. Such right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company at law or in equity.

 

(ii) Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Executive in agreeing to the provisions of
this Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws.



--------------------------------------------------------------------------------

13. Arbitration. Any claim or dispute arising under this Agreement shall be
subject to arbitration, and prior to commencing any court action, the parties
agree that they shall arbitrate all controversies. The arbitration shall be
conducted in Atlanta, Georgia, in accordance with the Employment Dispute Rules
of the American Arbitration Association and the Federal Arbitration Act, 9
U.S.C. §1, et. seq. The arbitrator(s) shall be authorized to award both
liquidated and actual damages, in addition to injunctive relief, but no punitive
damages. Such an award shall be binding and conclusive upon the parties hereto,
subject to 9 U.S.C. §10. Each party shall have the right to have the award made
the judgment of a court of competent jurisdiction.

 

14. Assignment and Successors.

 

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

 

15. Miscellaneous.

 

(a) Waiver. Failure of any party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

(b) Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

 

(c) Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Company from employing other personnel on such terms and conditions as may be
satisfactory to it.



--------------------------------------------------------------------------------

(d) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.

 

(e) Governing Law. Except to the extent preempted by federal law, and without
regard to conflict of laws principles, the laws of the State of Georgia shall
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.

 

(f) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:

 

To Company:   Main Street Banks, Inc.     Samuel B. Hay III, Chief Executive
Officer     1121 Floyd Street     Covington, Georgia 30014     (if
hand-delivered)     P.O. Box 1098     Covington, Georgia 30015-1098     (if
mailed) To Executive:   Gary S. Austin     335 Glengarry Chase     Covington,
Georgia 30014

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

(g) Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

 

(h) Construction. Each party and his or its counsel have reviewed this Agreement
and have been provided the opportunity to revise this Agreement and accordingly,
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against any party.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

 

MAIN STREET BANKS, INC. By:  

/s/ Samuel B. Hay III

--------------------------------------------------------------------------------

    Samuel B. Hay III     Chief Executive Officer

 

EXECUTIVE:

/s/ Gary S. Austin

--------------------------------------------------------------------------------

Gary S. Austin